Wiltrout, C. J.
Appellant prosecutes this appeal from a judgment granting a divorce to appellee.
*11Appellee has filed a verified motion to dismiss the appeal. The motion sets forth that appellant has married again since the granting of the divorce and is living with her present husband. Accompanying the motion and made a part thereof appears a certified copy of the marriage license and certificate of marriage. Appellant has in no way controverted the allegations of the motion.
Appellant by her marriage to another has recognized the validity of the judgment appealed from and accepted the benefits thereof. She must also accept its burdens. Should we reverse the decree of divorce, as appellant would have us do, then appellant’s husband is not such, but is living in adultery with her. Such remarriage estops her from further prosecuting this appeal. Arnold v. Arnold (1933), 95 Ind. App. 553, 183 N. E. 910; State ex rel. Balsley v. St. Joseph Superior Court (1948), 226 Ind. 372, 81 N. E. 2d 373; Stephens v. Stephens (1875), 51 Ind. 542.
Motion to dismiss appeal sustained.
Appeal dismissed.
Note. — Reported in 97 N. E. 2d 360.